PER CURIAM.
Plaintiff is the publisher of the Luther League Review. Defendant advertised therein. The contract was in the form of written authority, on a printed blank addressed to “the publishers of the Luther League Review,” accepted by printing the advertisement. The Review is owned by the "Luther League, an unincorporated re*605ligious association said to have 80,000 members. We think that plaintiff was authorized to sue under Code Civ. Proc. § 449; Considerant v. Brisbane, 22 N. Y. 389, 395; Albany & Rensselaer Co. v. Lundberg, 121 U. S. 451, 453, 7 Sup. Ct. 958, 30 L. Ed. 982.
The judgment is affirmed, with costs.